DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Amendments
	Preliminary amendments to the claims filed on 19 February 2021 are herein acknowledged.  Claims 1-20 remain pending and are hereinafter examined on the merits. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1, 4, and 17 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claims 1 and 17, “a receiver interface” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “interface” is a generic place holder that is coupled with the functional language where the claim recites “to receive.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
The Specification of the instant Application fails to disclose the corresponding structure for “a receiver interface.” (see the relevant rejection under 35 U.S.C. 112(a) discussed below).
Regarding Claim 4, “the acoustic imaging instrument” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “instrument” is a generic place holder that is coupled with the functional language where the claim recites “to produce color Doppler images.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for “the acoustic imaging system” includes: a display device configured to display the acoustic images; a receiver interface configured to receive one or more sensor signals … ; and a processor.  However, the Specification fails to disclose the corresponding structure for “a receiver interface.” (see also the relevant rejection under 35 U.S.C. 112(a) discussed below).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 17, the Specification of the instant Application fails to disclose the corresponding structure for “a receiver interface.” According to the Specification, “a receiver interface configured to receive one or more sensor signals from at least one passive sensor disposed on a surface of an intervention device disposed in the area of interest.” (see Spec. Page 2). It remains unclear, however, what is the corresponding structure for the claimed “receiver interface.” (see also the relevant claim interpretation under 235 U.S.C. 112(f)). Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.
Regarding Claim 4, the Specification fails to disclose the corresponding structure for “the acoustic imaging instrument” as it includes the corresponding structure of “a receiver interface” as recited in Claim 1 and further discussed above. Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement. (see also the relevant claim interpretation under 235 U.S.C. 112(f)).
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear what the Applicant deems as “to least some of the acoustic transducers.” For the purpose of advancing the prosecution, Examiner will assume that the phrase ““to least some of the acoustic transducers” refers to at least one transducer. 
Regarding Claim 1, 8-9, 16-17, and 20, it is unclear what the Applicant deems as “a one of the candidate locations.” For the purpose of advancing the prosecution, Examiner will assume that the phrase “a one of the candidate locations” refers to a location/position.
Regarding Claims 2-4, 6-8, 10-12, 14-16, and 18-20, there are no antecedent basis for the phrases “the sensor.” For the purpose of advancing the prosecution, Examiner will assume that the phrase “the sensor” in the corresponding claims may refer to any types of sensors that are used or can be used in the invention.
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9-11, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maraghoosh (US 2016/0317119 A1).
Regarding Claim 1, Maraghoosh discloses a system (Fig. 1, Abstract, “a system for tracking an instrument”), comprising: 
an acoustic probe having an array of acoustic transducers (Fig. 1, #130-131, [0034]-[0036], “imaging transducer array 130” and “transducers 131”) ; and 
an acoustic imaging instrument connected to the acoustic probe and configured to provide transmit signals to least some of the acoustic transducers to cause the array of acoustic transducers to transmit an acoustic probe signal to an area of interest, and further configured to produce acoustic images of the area of interest in response to acoustic echoes received from the area of interest in response to the acoustic probe signal, the acoustic imaging instrument including (see Fig. 1 showing an ultrasound imaging system including a workstation/console that sends/receives signals through the imaging array to the subject 160; see also Fig. 5, wherein signals are generated and an image is reconstructed) : 
a display configured to display the acoustic images (Fig. 1, Display 118); 
a receiver interface configured to receive one or more sensor signals from at least one passive sensor disposed on a surface of an intervention device disposed in the area of interest, the one or more sensor signals being produced in response to the acoustic probe signal ([0034], “An instrument 102 subject to guidance in accordance with the present principles may include a needle, a catheter, a guidewire or any other guidable instrument. One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest”; [0035], “This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle (102) is penetrating and to provide an indicator when the needle has reached its target depth or position. In addition, an alarm 136 may be triggered in the instance when the needle experiences an unexpected change or varies from a planned trajectory or depth”; see also Fig. 1, connections between the device 102, sensor 134 and the imaging system; Fig. 5, see for instance #508 and 510); and 
a processor configured to ascertain, from the one or more sensor signals from the passive sensor, an estimated location of the passive sensor in the area of interest (Fig. 5, see for instance #508 and 510; [0041], “Referring again to block 308, the spatial position of the needle tip with respect to a frame of reference attached to the ultrasound image is known with in-situ technology”; [0028], “The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors, some of which can be shared”; see [0041]-[0048]), by: 
identifying one or more candidate locations for the passive sensor based on localized intensity peaks in sensor data produced in response to the one or more sensor signals from the passive sensor (Fig. 5, #508, 510; [0034]-[0035], “This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle (102) is penetrating and to provide an indicator when the needle has reached its target depth or position”; [0040]-[0041], “a sensor at a needle tip receives signals from the imaging probe as its beams sweep the field of view. The time of arrival of these beams gives the distance of the sensor to the imaging array, and an amplitude profile of the beams gives the lateral or angular distance. Other variants of the same principles can also be employed. For example, the tip sensor may be active and generate its own ultrasound signal, be passive and reflect or transpond a received ultrasound signal.”), and 
using intra-procedural context-specific information to identify a one of the candidate locations which best matches the intra-procedural context-specific information as the estimated location of the passive sensor (Fig. 3, [0040]-[0041], wherein the info collected by the sensor are combined with the context-specific images to visualize the estimated location of the sensor; [0040], “In block 310, the in-situ technology is employed to determine the type of tissue the needle is currently passing through or in contact with. This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle is penetrating and to provide an indicator when the needle has reached its target depth or position”), 
wherein the display displays a marker in the acoustic images to indicate the estimated location of the passive sensor (Fig. 3, #310; Figs. 2A-2B; see also [0039], “An overlay 212 includes the circle 210 to highlight the tip of the needle and includes a signal class and tissue indicator 214 that indicates the tissue (e.g., fat is this case) that the tip is embedded in based upon a signal class from the signal analysis”).
Regarding Claim 2, Maraghoosh further discloses wherein the intra-procedural context-specific information includes at least one of: information identifying an anatomical structure where the sensor is expected to be located; information identifying a likely location of the intervention device in the acoustic images; information identifying previous estimated locations of the sensor in previous ones of the acoustic images ([0040]-[0041], “This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle is penetrating and to provide an indicator when the needle has reached its target depth or position. In addition, an alarm may be triggered in the instance when the needle experiences an unexpected change or varies from a planned trajectory or depth. In block 310, the needle 102 can be visualized on top of a 3D plan or image using an overlay image and signal processing algorithms. The overlay may provide indications of the tissue type or other data relevant to the needle trajectory and depth”).
Regarding Claim 3, Maraghoosh further discloses wherein the intra-procedural context-specific information includes the information identifying the anatomical structure where the sensor is expected to be located, and wherein the processor is configured to execute one of a region detection algorithm and a segmentation algorithm to identify the anatomical structure where the sensor is expected to be located in the acoustic images (Fig. 5, #512; [0040]-[0041], “the in-situ technology is employed to determine the type of tissue the needle is currently passing through or in contact with”; [0048], “to determine the position and orientation of the penetrating instrument. In block 512, media in which the position of interest is positioned is classified based upon a response of the sensor to the signals from the plurality of array positions. In block 514, an overlay image is generated and registered to the one or more real-time images to identify a position of the position of interest and provide feedback on the media in which the position of interest is positioned. The position is preferably highlighted in the overlay image, and the media (e.g., tissue type) may be indicated in the overlay image”).
Regarding Claim 9, Maraghoosh further discloses a method, comprising: 
producing acoustic images of an area of interest in response to one or more receive signals received from an acoustic probe in response to acoustic echoes received by the acoustic probe from the area of interest in response to an acoustic probe signal (Fig. 1, #130-131, [0034]-[0036], “imaging transducer array 130” and “transducers 131”; see Fig. 1 showing an ultrasound imaging system including a workstation/console that sends/receives signals through the imaging array to the subject 160; see also Fig. 5, wherein signals are generated and an image is reconstructed); 
receiving one or more sensor signals from a passive sensor disposed on a surface of an intervention device in the area of interest, the one or more sensor signals being produced in response to the acoustic probe signal ([0034], “An instrument 102 subject to guidance in accordance with the present principles may include a needle, a catheter, a guidewire or any other guidable instrument. One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest”; [0035], “This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle (102) is penetrating and to provide an indicator when the needle has reached its target depth or position. In addition, an alarm 136 may be triggered in the instance when the needle experiences an unexpected change or varies from a planned trajectory or depth”; see also Fig. 1, connections between the device 102, sensor 134 and the imaging system; Fig. 5, see for instance #508 and 510); 
identifying one or more candidate locations for the passive sensor based on localized intensity peaks in sensor data produced in response to the one or more sensor signals from the passive sensor (Fig. 5, #508, 510; [0034]-[0035], “This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle (102) is penetrating and to provide an indicator when the needle has reached its target depth or position”; [0040]-[0041], “a sensor at a needle tip receives signals from the imaging probe as its beams sweep the field of view. The time of arrival of these beams gives the distance of the sensor to the imaging array, and an amplitude profile of the beams gives the lateral or angular distance. Other variants of the same principles can also be employed. For example, the tip sensor may be active and generate its own ultrasound signal, be passive and reflect or transpond a received ultrasound signal.”); 
using intra-procedural context-specific information to identify a one of the candidate locations which best matches the intra-procedural context-specific information as an estimated location of the passive sensor (Fig. 3, [0040]-[0041], wherein the info collected by the sensor are combined with the context-specific images to visualize the estimated location of the sensor; [0040], “In block 310, the in-situ technology is employed to determine the type of tissue the needle is currently passing through or in contact with. This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle is penetrating and to provide an indicator when the needle has reached its target depth or position”); 
displaying the acoustic images on a display; and displaying on the display a marker in the acoustic images to indicate the estimated location of the passive sensor (Fig. 3, #310; Figs. 2A-2B; see also [0039], “An overlay 212 includes the circle 210 to highlight the tip of the needle and includes a signal class and tissue indicator 214 that indicates the tissue (e.g., fat is this case) that the tip is embedded in based upon a signal class from the signal analysis”).
Regarding Claim 10, Maraghoosh further discloses wherein the intra-procedural context-specific information includes at least one of. information identifying an anatomical structure where the sensor is expected to be located; information identifying a likely location of the intervention device in the acoustic images; and information identifying previous estimated locations of the sensor in previous ones of the acoustic images. ([0040]-[0041], “This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle is penetrating and to provide an indicator when the needle has reached its target depth or position. In addition, an alarm may be triggered in the instance when the needle experiences an unexpected change or varies from a planned trajectory or depth. In block 310, the needle 102 can be visualized on top of a 3D plan or image using an overlay image and signal processing algorithms. The overlay may provide indications of the tissue type or other data relevant to the needle trajectory and depth”).
Regarding Claim 11, Maraghoosh further discloses wherein the intra-procedural context-specific information includes the information identifying the anatomical structure where the sensor is expected to be located, and wherein the method includes executing one of a region detection algorithm and a segmentation algorithm to identify the anatomical structure where the sensor is expected to be located in the acoustic images. (Fig. 5, #512; [0040]-[0041], “the in-situ technology is employed to determine the type of tissue the needle is currently passing through or in contact with”; [0048], “to determine the position and orientation of the penetrating instrument. In block 512, media in which the position of interest is positioned is classified based upon a response of the sensor to the signals from the plurality of array positions. In block 514, an overlay image is generated and registered to the one or more real-time images to identify a position of the position of interest and provide feedback on the media in which the position of interest is positioned. The position is preferably highlighted in the overlay image, and the media (e.g., tissue type) may be indicated in the overlay image”).
Regarding Claim 17, Maraghoosh discloses an acoustic imaging instrument (Fig. 1, Abstract, “a system for tracking an instrument”), comprising: 
a receiver interface configured to receive one or more sensor signals from a passive sensor disposed on a surface of an intervention device which is disposed in an area of interest ([0034], “An instrument 102 subject to guidance in accordance with the present principles may include a needle, a catheter, a guidewire or any other guidable instrument. One or more single-element transducers 134 are inserted in the instrument 102 in a position of interest”; [0035], “This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle (102) is penetrating and to provide an indicator when the needle has reached its target depth or position. In addition, an alarm 136 may be triggered in the instance when the needle experiences an unexpected change or varies from a planned trajectory or depth”; see also Fig. 1, connections between the device 102, sensor 134 and the imaging system; Fig. 5, see for instance #508 and 510; Fig. 1, #130-131, [0034]-[0036], “imaging transducer array 130” and “transducers 131”; see Fig. 1 showing an ultrasound imaging system including a workstation/console that sends/receives signals through the imaging array to the subject 160; see also Fig. 5, wherein signals are generated and an image is reconstructed); and 
a processor configured to ascertain from the one or more sensor signals an estimated location of the passive sensor in the area of interest (Fig. 5, see for instance #508 and 510; [0041], “Referring again to block 308, the spatial position of the needle tip with respect to a frame of reference attached to the ultrasound image is known with in-situ technology”; [0028], “The functions of the various elements shown in the FIGS. can be provided through the use of dedicated hardware as well as hardware capable of executing software in association with appropriate software. When provided by a processor, the functions can be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors, some of which can be shared”; see [0041]-[0048]), by: 
identifying one or more candidate locations for the passive sensor based on localized intensity peaks in sensor data produced in response to the one or more sensor signals from the passive sensor (Fig. 5, #508, 510; [0034]-[0035], “This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle (102) is penetrating and to provide an indicator when the needle has reached its target depth or position”; [0040]-[0041], “a sensor at a needle tip receives signals from the imaging probe as its beams sweep the field of view. The time of arrival of these beams gives the distance of the sensor to the imaging array, and an amplitude profile of the beams gives the lateral or angular distance. Other variants of the same principles can also be employed. For example, the tip sensor may be active and generate its own ultrasound signal, be passive and reflect or transpond a received ultrasound signal.”), and 
using intra-procedural context-specific information to identify a one of the candidate locations which best matches the intra-procedural context-specific information as the estimated location of the passive sensor (Fig. 3, [0040]-[0041], wherein the info collected by the sensor are combined with the context-specific images to visualize the estimated location of the sensor; [0040], “In block 310, the in-situ technology is employed to determine the type of tissue the needle is currently passing through or in contact with. This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle is penetrating and to provide an indicator when the needle has reached its target depth or position”), and 
wherein the processor is further configured to cause a display to display acoustic images of the area of interest and to display a marker in the acoustic images to indicate the estimated location of the passive sensor (Fig. 3, #310; Figs. 2A-2B; see also [0039], “An overlay 212 includes the circle 210 to highlight the tip of the needle and includes a signal class and tissue indicator 214 that indicates the tissue (e.g., fat is this case) that the tip is embedded in based upon a signal class from the signal analysis”).
Regarding Claim 18, Maraghoosh further discloses wherein the intra-procedural context-specific information includes at least one of: information identifying an anatomical structure where the passive sensor is expected to be located; information identifying a likely location of the intervention device in the acoustic images; information identifying previous estimated locations of the sensor in previous ones of the acoustic images ([0040]-[0041], “This feature provides relevant information in real-time (in-situ) to an operator or technician to provide feedback as to where the needle is penetrating and to provide an indicator when the needle has reached its target depth or position. In addition, an alarm may be triggered in the instance when the needle experiences an unexpected change or varies from a planned trajectory or depth. In block 310, the needle 102 can be visualized on top of a 3D plan or image using an overlay image and signal processing algorithms. The overlay may provide indications of the tissue type or other data relevant to the needle trajectory and depth”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as obvious over Maraghoosh (US 2016/0317119 A1) in view of Govari (US 2009/0177089 A1).
Regarding Claim 4, Maraghoosh further discloses wherein the intra-procedural context-specific information includes the information identifying the anatomical structure where the sensor is expected to be located, wherein the acoustic imaging instrument is configured to produce … images of the area of interest in response to one or more receive signals received from the acoustic probe, and wherein the processor is configured to identify the anatomical structure where the sensor is expected to be by … (see Figs. 3 and 5 regarding producing images; Fig. 5, #512; [0040]-[0041], “the in-situ technology is employed to determine the type of tissue the needle is currently passing through or in contact with”; [0048], “to determine the position and orientation of the penetrating instrument. In block 512, media in which the position of interest is positioned is classified based upon a response of the sensor to the signals from the plurality of array positions. In block 514, an overlay image is generated and registered to the one or more real-time images to identify a position of the position of interest and provide feedback on the media in which the position of interest is positioned. The position is preferably highlighted in the overlay image, and the media (e.g., tissue type) may be indicated in the overlay image”).
However, Govari is silent as to the use of color flow Doppler imaging for identifying an anatomical structure.
Govari discloses the use of color Doppler imaging ([0011]-[0016] doppler imaging; [0072], “Doppler (which uses a continuous wave of ultrasound energy to detect velocity of objects) and color flow Doppler (which uses pulses of ultrasound energy to determine distance as well as velocity of objects, and displays the resulting images using colors according to relative velocity)”; [0072]-[0076], color flow Doppler and blood flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system, as taught by Maraghoosh, to utilize color Doppler technology, like taught by Govari, in order to provide additional information of interest regarding a region of interest “to determine distance as well as velocity of objects, and displays the resulting images using colors according to relative velocity” (see Govari, [0072]-[0076]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 12, Maraghoosh further discloses wherein the intra-procedural context-specific information includes the information identifying the anatomical structure where the sensor is expected to be located, wherein the method includes: producing … images of the area of interest in response to the one or more receive signals received from the acoustic probe; and identifying the anatomical structure where the sensor is expected to be located … . (see Figs. 3 and 5 regarding producing images; Fig. 5, #512; [0040]-[0041], “the in-situ technology is employed to determine the type of tissue the needle is currently passing through or in contact with”; [0048], “to determine the position and orientation of the penetrating instrument. In block 512, media in which the position of interest is positioned is classified based upon a response of the sensor to the signals from the plurality of array positions. In block 514, an overlay image is generated and registered to the one or more real-time images to identify a position of the position of interest and provide feedback on the media in which the position of interest is positioned. The position is preferably highlighted in the overlay image, and the media (e.g., tissue type) may be indicated in the overlay image”).
However, Govari is silent as to the use of color flow Doppler imaging for identifying an anatomical structure.
Govari discloses the use of color Doppler imaging ([0011]-[0016] doppler imaging; [0072], “Doppler (which uses a continuous wave of ultrasound energy to detect velocity of objects) and color flow Doppler (which uses pulses of ultrasound energy to determine distance as well as velocity of objects, and displays the resulting images using colors according to relative velocity)”; [0072]-[0076], color flow Doppler and blood flow).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging system, as taught by Maraghoosh, to utilize color Doppler technology, like taught by Govari, in order to provide additional information of interest regarding a region of interest “to determine distance as well as velocity of objects, and displays the resulting images using colors according to relative velocity” (see Govari, [0072]-[0076]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as obvious over Maraghoosh (US 2016/0317119 A1) in view of Tashiro (US 2012/0078103 A1).
Regarding Claim 5, while Maraghoosh discloses the use of context-specific information and localizing an interventional medical device (see the rejections under Claims 1-2; Fig. 5, #512; [0040]-[0041], “the in-situ technology is employed to determine the type of tissue the needle is currently passing through or in contact with”; [0048], “to determine the position and orientation of the penetrating instrument. In block 512, media in which the position of interest is positioned is classified based upon a response of the sensor to the signals from the plurality of array positions. In block 514, an overlay image is generated and registered to the one or more real-time images to identify a position of the position of interest and provide feedback on the media in which the position of interest is positioned. The position is preferably highlighted in the overlay image, and the media (e.g., tissue type) may be indicated in the overlay image”), Maraghoosh does not explicitly disclose wherein the intra-procedural context-specific information includes the information identifying the likely location of the intervention device in the acoustic images, and wherein the processor is configured to perform one of a region detection algorithm and a segmentation algorithm to identify the likely location of the intervention device in the acoustic images.
Tashiro teaches wherein the intra-procedural context-specific information includes the information identifying the likely location of the intervention device in the acoustic images, and wherein the processor is configured to perform one of a region detection algorithm and a segmentation algorithm to identify the likely location of the intervention device in the acoustic images. ([0225], “The puncture needle tip position specifying unit (hereinafter referred to as a position specifying unit) 106 specifies the tip position of the puncture needle based on luminance information of the region which is specified by the region specifying unit 104 to be a region where the puncture needle is highly likely to be present and outputs the specified tip position to the puncture needle image generator 108”; see also Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking procedure, as taught by Maraghoosh, to provide the likely location of the interventional device, like taught by Tashiro, in order to enable the system to select the best candidate location for the device/tip of an interventional device in performing interventional medical procedures such as visualizing an accurate target location for a biopsy operation. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 13, while Maraghoosh discloses the use of context-specific information and localizing an interventional medical device (see the rejections under Claims 9-10; Fig. 5, #512; [0040]-[0041], “the in-situ technology is employed to determine the type of tissue the needle is currently passing through or in contact with”; [0048], “to determine the position and orientation of the penetrating instrument. In block 512, media in which the position of interest is positioned is classified based upon a response of the sensor to the signals from the plurality of array positions. In block 514, an overlay image is generated and registered to the one or more real-time images to identify a position of the position of interest and provide feedback on the media in which the position of interest is positioned. The position is preferably highlighted in the overlay image, and the media (e.g., tissue type) may be indicated in the overlay image”), Maraghoosh does not explicitly disclose wherein the intra-procedural context-specific information includes the information identifying the likely location of the intervention device in the acoustic images, and wherein the method includes performing one of a region detection algorithm and a segmentation algorithm to identify the likely location of the intervention device in the acoustic images.
Tashiro teaches wherein the intra-procedural context-specific information includes the information identifying the likely location of the intervention device in the acoustic images, and wherein the method includes performing one of a region detection algorithm and a segmentation algorithm to identify the likely location of the intervention device in the acoustic images. ([0225], “The puncture needle tip position specifying unit (hereinafter referred to as a position specifying unit) 106 specifies the tip position of the puncture needle based on luminance information of the region which is specified by the region specifying unit 104 to be a region where the puncture needle is highly likely to be present and outputs the specified tip position to the puncture needle image generator 108”; see also Figs. 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking procedure, as taught by Maraghoosh, to provide the likely location of the interventional device, like taught by Tashiro, in order to enable the system to select the best candidate location for the device/tip of an interventional device in performing interventional medical procedures such as visualizing an accurate target location for a biopsy operation. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as obvious over Maraghoosh (US 2016/0317119 A1) in view of Zhao (Zhao et al., Evaluation and comparison of current biopsy needle localization and tracking methods using 3D ultrasound, Ultrasonics, 73 (2017) 206–220).
Note: in the present Office action, Zhao et al. refers to the document disclosed by the Applicant in the Information Disclosure Statement (IDS) filed on 19 February 2021.
Regarding Claim 6, while Maraghoosh discloses the use of context-specific information and localizing an interventional medical device (see the rejections under Claims 1-2, Abstract; Figs. 1, 5; [0040]-[0041], [0048]), Maraghoosh does not explicitly disclose wherein the intra-procedural context- specific information includes the information identifying the previous estimated locations of the sensor in previous ones of the acoustic images, and wherein the processor is configured to employ one of a Kalman filter applied to each current candidate location and the previous estimated locations of the sensor; a principal component analysis of all previous locations of the sensor to identify sensor motion trajectory and compare the sensor motion trajectory to each candidate location; and a region of interest spatial filter defined around an estimated location of the sensor in a previous frame and applied to each candidate location.
Zhao teaches wherein the intra-procedural context- specific information includes the information identifying the previous estimated locations of the sensor in previous ones of the acoustic images, and wherein the processor is configured to employ one of a Kalman filter applied to each current candidate location and the previous estimated locations of the sensor; a principal component analysis of all previous locations of the sensor to identify sensor motion trajectory and compare the sensor motion trajectory to each candidate location; and a region of interest spatial filter defined around an estimated location of the sensor in a previous frame and applied to each candidate location. (Abstract, wherein “four different biopsy needle localization algorithms in both 3D and 4D situations to evaluate their accuracy and execution time” are compared; Page 210, “2.5. ROI-RK method”; Page 211, see “2.5.2.3. Kalman filter” in which the Kalman filter uses the history of the system in analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking procedure, as taught by Maraghoosh, to include a Kalman filter, like taught by Zhao, in order to provide a known effective localization method for localizing an interventional medical device. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 14, while Maraghoosh discloses the use of context-specific information and localizing an interventional medical device (see the rejections under Claims 9-10, Abstract; Figs. 1, 5; [0040]-[0041], [0048]), Maraghoosh does not explicitly disclose wherein the intra-procedural context- specific information includes the information identifying the previous estimated locations of the sensor in previous ones of the acoustic images, and wherein the method includes one of: applying Kalman filter to each current candidate location and the previous estimated locations of the sensor; performing a principal component analysis of all previous locations of the sensor to identify sensor motion trajectory and comparing the sensor motion trajectory to each candidate location; and applying a region of interest spatial filter, defined around an estimated location of the sensor in a previous frame and applied to each candidate location.
Zhao teaches wherein the intra-procedural context- specific information includes the information identifying the previous estimated locations of the sensor in previous ones of the acoustic images, and wherein the method includes one of: applying Kalman filter to each current candidate location and the previous estimated locations of the sensor; performing a principal component analysis of all previous locations of the sensor to identify sensor motion trajectory and comparing the sensor motion trajectory to each candidate location; and applying a region of interest spatial filter, defined around an estimated location of the sensor in a previous frame and applied to each candidate location. (Abstract, wherein “four different biopsy needle localization algorithms in both 3D and 4D situations to evaluate their accuracy and execution time” are compared; Page 210, “2.5. ROI-RK method”; Page 211, see “2.5.2.3. Kalman filter” in which the Kalman filter uses the history of the system in analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking procedure, as taught by Maraghoosh, to include a Kalman filter, like taught by Zhao, in order to provide a known effective localization method for localizing an interventional medical device. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 7, 15, and 19 are rejected under 35 U.S.C. 103 as obvious over Maraghoosh (US 2016/0317119 A1), in view of Tashiro (US 2012/0078103 A1), and further in view of Zhao (Zhao et al., Evaluation and comparison of current biopsy needle localization and tracking methods using 3D ultrasound, Ultrasonics, 73 (2017) 206–220).
Regarding Claim 7, Maraghoosh further discloses wherein the intra-procedural context-specific information includes: information identifying an anatomical structure where the sensor is expected to be located (see relevant citations under Claims 2-3).
However, Maraghoosh does not explicitly disclose wherein the intra-procedural context-specific information includes: … information identifying a likely location of the intervention device in the acoustic images; and information identifying previous estimated locations of the sensor in previous ones of the acoustic images.
Tashiro discloses wherein the intra-procedural context-specific information includes … information identifying a likely location of the intervention device in the acoustic images (see relevant citations under Claim 5).
Zhao discloses wherein the intra-procedural context-specific information includes … information identifying previous estimated locations of the sensor in previous ones of the acoustic images (see relevant citations under Claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking procedure, as taught by Maraghoosh, to include a Kalman filter, like taught by Zhao, in order to provide a known effective localization method for localizing an interventional device; and to provide the likely location of the interventional device, like taught by Tashiro, in order to enable the system to select the best candidate location for the device/tip of an interventional device in performing interventional medical procedure such as visualizing an accurate targeted biopsy location. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 15, Maraghoosh further discloses wherein the intra-procedural context-specific information includes: information identifying an anatomical structure where the sensor is expected to be located (see relevant citations under Claims 10-11).
However, Maraghoosh does not explicitly disclose wherein the intra-procedural context-specific information includes: … information identifying a likely location of the intervention device in the acoustic images; and information identifying previous estimated locations of the sensor in previous ones of the acoustic images.
Tashiro discloses wherein the intra-procedural context-specific information includes … information identifying a likely location of the intervention device in the acoustic images (see relevant citations under Claim 13).
Zhao discloses wherein the intra-procedural context-specific information includes … information identifying previous estimated locations of the sensor in previous ones of the acoustic images (see relevant citations under Claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking procedure, as taught by Maraghoosh, to include a Kalman filter, like taught by Zhao, in order to provide a known effective localization method for localizing an interventional device; and to provide the likely location of the interventional device, like taught by Tashiro, in order to enable the system to select the best candidate location for the device/tip of an interventional device in performing interventional medical procedure such as visualizing an accurate targeted biopsy location. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 19, Maraghoosh further discloses wherein the intra-procedural context-specific information includes: information identifying an anatomical structure where the sensor is expected to be located (see relevant citations under Claim 18).
However, Maraghoosh does not explicitly disclose wherein the intra-procedural context-specific information includes: … information identifying a likely location of the intervention device in the acoustic images; and information identifying previous estimated locations of the sensor in previous ones of the acoustic images.
Tashiro discloses wherein the intra-procedural context-specific information includes … information identifying a likely location of the intervention device in the acoustic images ([0225], “The puncture needle tip position specifying unit (hereinafter referred to as a position specifying unit) 106 specifies the tip position of the puncture needle based on luminance information of the region which is specified by the region specifying unit 104 to be a region where the puncture needle is highly likely to be present and outputs the specified tip position to the puncture needle image generator 108”; see also Figs. 3-4).
Zhao discloses wherein the intra-procedural context-specific information includes … information identifying previous estimated locations of the sensor in previous ones of the acoustic images (Abstract, wherein “four different biopsy needle localization algorithms in both 3D and 4D situations to evaluate their accuracy and execution time” are compared; Page 210, “2.5. ROI-RK method”; Page 211, see “2.5.2.3. Kalman filter” in which the Kalman filter uses the history of the system in analysis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking procedure, as taught by Maraghoosh, to include a Kalman filter, like taught by Zhao, in order to provide a known effective localization method for localizing an interventional device that utilizes the information history in the system; and to provide the likely location of the interventional device, like taught by Tashiro, in order to enable the system to select the best candidate location for the device/tip of an interventional device in performing interventional medical procedure such as visualizing an accurate targeted biopsy location. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).


Claims 8 and 16 are rejected under 35 U.S.C. 103 as obvious over Maraghoosh (US 2016/0317119 A1), in view of Tashiro (US 2012/0078103 A1), in view of Zhao (Zhao et al., Evaluation and comparison of current biopsy needle localization and tracking methods using 3D ultrasound, Ultrasonics, 73 (2017) 206–220), and further in view of Kang (US 2016/0239956 A1).
Regarding Claim 8, Maraghoosh further discloses wherein identifying the one or more candidate locations for the passive sensor based on the localized intensity peaks in the one or more sensor signals at times corresponding to the candidate locations (see the rejection under Claims 1 and 7). Modified Maraghoosh as discussed under Claim 7 further discloses … the information identifying the anatomical structure where the sensor is expected to be located; the information identifying the likely location of the intervention device in the acoustic images; and the information identifying the previous estimated locations of the sensor in the previous ones of the acoustic images (see similar citations/reasoning under Claim 7).
However, modified Maraghoosh is silent as to determining, for each candidate location, a weighted integration of a match between the candidate location and each of: … and selecting as the estimated location of the passive sensor a one of the candidate locations which has a greatest product of the weighted integration. 
Kang teaches determining, for each candidate location, a weighted integration of a match between the candidate location and each of: … and selecting as the estimated location of the passive sensor a one of the candidate locations which has a greatest product of the weighted integration ([0202], “In act 2206, a set of branch point candidates are identified based, at least in part, on the branching scores computed in act 2204. For example, branching scores may be evaluated and high scoring locations (e.g., via thresholding or by taking the N largest branch scores) may be identified as branch point candidates. According to some embodiments, local maxima of the computed branching scores are identified to select the set of branch point candidates. For example, the branching scores computed for the plurality of locations may be viewed as a function from which branch point candidates may be selected by identifying local maxima (e.g., peaks) in the function. In embodiments in which multiple branching scores are computed for each location, the branching scores may be combined (e.g., via a weighted sum, average and/or weighted average) to form a single branching score for each location from which branch point candidates may be selected (e.g., using thresholding, N-greatest scores, local maxima techniques, etc.). Alternatively, multiple branching scores at each location may be analyzed in other ways, such as using a rule-based approach that considers the values of each branching point at a location and determines whether the location should be identified as a branch point candidate, using fuzzy logic, or any other suitable technique for evaluating multiple branch scores so as to determine whether a location should be considered (at least preliminarily) as a branch point candidate.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking procedure, as taught by Maraghoosh and modified by others, to utilize a weighted integration of various features related to candidate locations, like taught by Kang, in order to enable the system to select the best candidate location for the targeted/tracked object. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 16, Maraghoosh further discloses wherein identifying the one or more candidate locations for the passive sensor based on the localized intensity peaks in the one or more sensor signals at times corresponding to the candidate locations (see the rejection under Claims 9 and 15). Modified Maraghoosh as discussed under Claim 15 further discloses … the information identifying the anatomical structure where the sensor is expected to be located; the information identifying the likely location of the intervention device in the acoustic images; and the information identifying the previous estimated locations of the sensor in the previous ones of the acoustic images (see similar citations/reasoning under Claim 15).
However, modified Maraghoosh is silent as to determining, for each candidate location, a weighted integration of a match between the candidate location and each of: … and selecting as the estimated location of the passive sensor a one of the candidate locations which has a greatest weighted combination. 
Kang teaches determining, for each candidate location, a weighted combination of a match between the candidate location and each of: … and selecting as the estimated location of the passive sensor a one of the candidate locations which has a greatest weighted combination ([0202], “In act 2206, a set of branch point candidates are identified based, at least in part, on the branching scores computed in act 2204. For example, branching scores may be evaluated and high scoring locations (e.g., via thresholding or by taking the N largest branch scores) may be identified as branch point candidates. According to some embodiments, local maxima of the computed branching scores are identified to select the set of branch point candidates. For example, the branching scores computed for the plurality of locations may be viewed as a function from which branch point candidates may be selected by identifying local maxima (e.g., peaks) in the function. In embodiments in which multiple branching scores are computed for each location, the branching scores may be combined (e.g., via a weighted sum, average and/or weighted average) to form a single branching score for each location from which branch point candidates may be selected (e.g., using thresholding, N-greatest scores, local maxima techniques, etc.). Alternatively, multiple branching scores at each location may be analyzed in other ways, such as using a rule-based approach that considers the values of each branching point at a location and determines whether the location should be identified as a branch point candidate, using fuzzy logic, or any other suitable technique for evaluating multiple branch scores so as to determine whether a location should be considered (at least preliminarily) as a branch point candidate.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking procedure, as taught by Maraghoosh and modified by others, to utilize a weighted combination of various features related to candidate locations, like taught by Kang, in order to enable the system to select the best candidate location for the targeted/tracked object. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claim 20 is rejected under 35 U.S.C. 103 as obvious over Maraghoosh (US 2016/0317119 A1), in view of Tashiro (US 2012/0078103 A1), in view of Zhao (Zhao et al., Evaluation and comparison of current biopsy needle localization and tracking methods using 3D ultrasound, Ultrasonics, 73 (2017) 206–220), in view of Kang (US 2016/0239956 A1), and further in view of Takagi (US 2015/0057544 A1).
Regarding Claim 20, Maraghoosh further discloses wherein identifying the one or more candidate locations which best matches the intra-procedural context-specific information as the estimated location of the passive sensor (see the rejection under Claims 17 and 19). Modified Maraghoosh as discussed under Claim 19 further discloses … the information identifying the anatomical structure where the passive sensor is expected to be located; the information identifying the likely location of the intervention device in the acoustic images; and the information identifying the previous estimated locations of the sensor in the previous ones of the acoustic images (see similar citations/reasoning under Claim 19).
However, modified Maraghoosh is silent as to determining, for each candidate location, a weighted integration of a match between the candidate location and each of: … determining an exact numerical method for combining information sources, as well as actual values of weights in the weighted integration, through an empirical optimization; and selecting as the estimated location of the passive sensor a one of the candidate locations which has a greatest output of the weighted integration; and providing a measure of a certainty or an uncertainty of the estimated location.
Kang teaches determining, for each candidate location, a weighted integration of a match between the candidate location and each of: …  selecting as the estimated location of the passive sensor a one of the candidate locations which has a greatest output of the weighted integration; and providing a measure of a certainty or an uncertainty of the estimated location ([0202], “In act 2206, a set of branch point candidates are identified based, at least in part, on the branching scores computed in act 2204. For example, branching scores may be evaluated and high scoring locations (e.g., via thresholding or by taking the N largest branch scores) may be identified as branch point candidates. According to some embodiments, local maxima of the computed branching scores are identified to select the set of branch point candidates. For example, the branching scores computed for the plurality of locations may be viewed as a function from which branch point candidates may be selected by identifying local maxima (e.g., peaks) in the function. In embodiments in which multiple branching scores are computed for each location, the branching scores may be combined (e.g., via a weighted sum, average and/or weighted average) to form a single branching score for each location from which branch point candidates may be selected (e.g., using thresholding, N-greatest scores, local maxima techniques, etc.). Alternatively, multiple branching scores at each location may be analyzed in other ways, such as using a rule-based approach that considers the values of each branching point at a location and determines whether the location should be identified as a branch point candidate, using fuzzy logic, or any other suitable technique for evaluating multiple branch scores so as to determine whether a location should be considered (at least preliminarily) as a branch point candidate.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking procedure, as taught by Maraghoosh and modified by others, to utilize a weighted integration of various features related to candidate locations, like taught by Kang, in order to enable the system to select the best candidate location for the targeted/tracked object. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Takagi teaches … determining an exact numerical method for combining information sources, as well as actual values of weights in the weighted integration, through an empirical optimization ([0146], “An output value of each of the filters is calculated when identifying a joint position in step S20016 and a degree of similarity is calculated as a linear combination of the output values of the filters and the weightings obtained through the machine learning”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tracking procedure, as taught by Maraghoosh and modified by others, to use an empirical optimization method such as a machine learning algorithm to determine the weights and the final desired combination of input sources, like taught by Takagi, in order to provide an effective localization method by combining different pieces of information/input data to provide a reliable estimate of a location/position. Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jain (US 20160242856 A1) discloses a system and method for tracking an interventional tool based on a spatial alignment of two or more acoustic sensors relative to the interventional tool . Pierre (US 20210015447 A1) discloses methods and system for providing an ultrasound workflow tool that facilitates performing a diagnostic exam, an interventional procedure, and an excision surgery. Covidien (US 20190262082 A1) discloses a system in which the tracked location of each of the ultrasound sensor, the trackable needle assembly, and the surgical instrument is displayed in relation to one another. Wang (US 20140187942 A1) discloses a system for enhancement of a needle position in an image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                 



/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793